United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41110
                         Summary Calendar


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

PAUL BREWER,

                                              Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 5:03-CR-34-2
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Paul Brewer appeals his jury conviction

and sentence for conspiracy to possess with intent to distribute

more than 50 grams of cocaine base in violation of 21 U.S.C. §§

841(a)(1) and 846.   Brewer contends that the district court abused

its discretion when it allowed the government to present evidence

of other crimes, wrongs, or bad acts unrelated to the charged

offense.

     The indictment specifically alleged that on or about February

19, 2003, Brewer, Tremaine D. Richardson, and Marcus L. Sims

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
conspired with each other, Marcus D. Campbell, Julian L. Block,

Jr., Bobby Ray Jones, Tony B. Nelson, and others to possess with

intent to distribute more than 50 grams of cocaine base.                 At trial,

Kerese Cooper testified that he saw Brewer in possession of cocaine

or crack cocaine while “hang[ing] out” with Brewer and Richardson

at Brewer’s house six to seven weeks before November 15, 2002.

This    evidence      established      the     connection      between     Cooper,

Richardson,    and    Brewer   and     provided   the   jury    with     necessary

background     information     regarding       their    relationship      as     co-

conspirators. Therefore, the evidence was intrinsic to the charged

conspiracy and not subject to the requirements of FED. R. EVID.

404(b).    See United States v. Miranda, 248 F.3d 434, 440-41 (5th

Cir. 2001).

       Brewer also contends that the district court clearly erred

when it sentenced him based on the court’s incorrect recollection

of the evidence.          Further, Brewer contends that the district

court’s determination as to the quantity of drugs attributable to

him was    based     on   evidence   that     lacked   sufficient      indicia    of

reliability.

       According   to     Campbell’s    and   Block’s   trial    testimony       and

statements to law enforcement officers set forth in the presentence

report, Brewer delivered approximately 453.6 grams of cocaine base

to Magnolia, Arkansas, on February 19, 2003.                This evidence has

sufficient indicia of reliability to support its probable accuracy,

and Brewer has not demonstrated that the evidence is materially

                                         2
untrue.     See United States v. Davis, 76 F.3d 82, 84 (5th Cir.

1996).    Therefore, the district court’s determination that Brewer

was responsible for 453.6 grams of cocaine base was plausible in

light of the record read as a whole, and Brewer has not shown clear

error.    See United States v. Shipley, 963 F.2d 56, 58 (5th Cir.

1992).

     Finally, Brewer contends that to determine the statutory

minimum   sentence   under   §   841(b)(1),   the   district   court   must

determine the quantity of drugs personally attributable to the

defendant.     As    the   district   court   did   not   clearly   err   in

determining that Brewer was personally responsible for 453.6 grams

of cocaine base, Brewer’s argument is unavailing.

     Accordingly, the district court’s judgment is

AFFIRMED.




                                      3